     Case 3:20-cv-05432-MCR-MAF Document 12 Filed 12/28/20 Page 1 of 2




                    UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF FLORIDA
                         PENSACOLA DIVISION


ROBERT JACKSON JETT,

      Petitioner,

v.                                            Case No. 3:20cv5432-MCR/MAF

BARTLETT, ACTING WARDEN,

      Respondent.
                                  /

                                      ORDER

      This matter is before the Court on the Report and Recommendation of the

U.S. Magistrate Judge dated December 4, 2020. ECF No. 10. The parties have

been furnished a copy of the Report and Recommendation and have been afforded

an opportunity to file objections pursuant 28 U.S.C. § 636(b)(1). I have made a de

novo determination of any objections timely filed. See ECF No. 11.

      Having considered the Report and Recommendation, and any objections filed

thereto, I have determined the Report and Recommendation should be adopted.

      Accordingly, it is now ORDERED as follows:

      1. The Report and Recommendation, ECF No. 10, is adopted and

          incorporated by reference in this order.
Case 3:20-cv-05432-MCR-MAF Document 12 Filed 12/28/20 Page 2 of 2




2. The petition for writ of habeas corpus filed by Robert Jackson Jett

    pursuant to 28 U.S.C. § 2241 petition is DENIED.

DONE AND ORDERED this 28th day of December, 2020.



                        s/M. Casey Rodgers
                        M. CASEY RODGERS
                        UNITED STATES DISTRICT JUDGE
